                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JAMES L. PHILLIPS,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No. 1:19-CV-280
                                              )
REDKEY TOWN BOARD,                            )
                                              )
       Defendant.                             )

                       OPINION AND ORDER DISMISSING CASE
                    AND IMPOSING SANCTIONS AGAINST PLAINTIFF

       This matter is before the Court on a motion to dismiss filed by Defendant Redkey Town

Board on August 14, 2019 (ECF 11). Plaintiff James Phillips responded to the motion by filing

two documents with the Court–the first on August 15, 2019 (ECF 16) and the second on August

22, 2019 (ECF 17). The Court deems those documents to be Phillips’ response in opposition to

the motion to dismiss. Defendant chose not to file a reply brief and so the matter is ripe for

resolution. For the reasons explained below, the motion to dismiss filed by Defendant Redkey

Town Board is GRANTED and this case is DISMISSED with prejudice.

       Plaintiff James L. Phillips is HEREBY SANCTIONED for repeatedly filing frivolous

and vexatious lawsuits in this Court. The Court imposes sanctions against James L. Phillips as

set forth below.

       The Clerk of the Court is instructed to distribute a copy of this Opinion and Order

to all the Judges and Magistrate Judges in this District.

                                   STANDARD OF REVIEW

       Phillips is proceeding pro se. A trial court must liberally construe a pro se plaintiff’s
pleadings. Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also Hart v. Amazon.com, Inc., 191

F.Supp.3d 809, 816 (N.D. Ill. 2016), aff’d, 845 F.3d 802 (7th Cir. 2017) (“Because Plaintiff is

proceeding pro se, the Court construes his complaint ‘liberally’ and holds it to a ‘less stringent

standard than formal pleadings drafted by lawyers.’”) (quoting Perez v. Fenoglio, 792 F.3d 768,

776 (7th Cir. 2015)).

       The Redkey Town Board bases its motion to dismiss on Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). The Court concludes that this case must be dismissed for lack of subject-

matter jurisdiction and so reviews the motion under Rule 12(b)(1). A Rule 12(b)(1) motion

challenges jurisdiction in federal court, and the plaintiff bears the burden of establishing the

elements necessary for jurisdiction. Scanlan v. Eisenberg, 669 F.3d 838, 841-42 (7th Cir. 2012).

When ruling on a 12(b)(1) motion, a court may look beyond the complaint’s allegations and

consider any evidence that has been submitted on the issue of jurisdiction. Ezekiel v. Michel, 66

F.3d 894, 897 (7th Cir. 1995). The Plaintiff has the burden to establish jurisdiction by competent

proof. Sapperstein v. Hager, 188 F.3d 852, 855-56 (7th Cir. 1999). In this case, the Court has

examined Phillips’s Complaint and attached document. Phillips fails to even allege, let alone

establish, a basis for subject matter jurisdiction in this Court and the case must be dismissed.

       Also, to the extent Phillips’ cause of action challenges a 14-year-old state court case, as

also discussed below, this Court would not have jurisdiction over the matter as a result of the

Rooker-Feldman doctrine. Under the Rooker-Feldman doctrine, this Court has no subject matter

jurisdiction to review the judgment of a state court. This doctrine derives from two Supreme

Court decisions, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462 (1983), and “precludes lower federal court


                                                  2
jurisdiction over claims seeking review of state court judgments.” Clark v. Hale, 2013 WL

4787916, at *1 (N.D. Ind. Sept. 9, 2013) (quoting Remer v. Burlington Area School Dist., 205

F.3d 990, 996 (7th Cir. 2000)). As another district court explained, “cases brought by state-court

losers complaining of injuries caused by state-court judgments” are not reviewable in federal

court. Harrison v. Moultrie Cty., Illinois, 2019 WL 2171886, at *1 (7th Cir. May 20, 2019)

(citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). “In civil

litigation only the Supreme Court of the United States may review the final decision of a state

court. 28 U.S.C. § 1257. The Rooker-Feldman doctrine requires district courts to dismiss, for

lack of jurisdiction, any request for federal review of a state court’s decision[.]” Cobbs v.

Chiapete, 2019 WL 2157417, at *1 (7th Cir. May 17, 2019). “For the most part, litigants who

feel that a state court proceeding has violated their federal rights must assert those rights in state

court and then appeal that decision through the state court system and, as appropriate, to the

United States Supreme Court.” Carter v. Reich, 2019 WL 2103425, at *2 (W.D. Wis. May 14,

2019).

                                           DISCUSSION

         1. Defendant’s Motion to Dismiss.

         In his Complaint, James Phillips states his cause of action as follows: “I went to County

Court House to put railroad land on my property. The Redkey Town Board stole my land on

other side of road.” Complaint, (ECF 1), p. 2 (verbatim). That is the entirety of Phillips’

recitation of his cause of action. In his prayer for relief, Phillips makes the following request:

“Pay me and give me back my land.” Id., p. 3. As the Defendant points out, “[i]nterestingly,

Plaintiff indicated in . . . his Complaint that he has never sued anyone for these exact same


                                                   3
claims.” Defendant’s Memorandum in Support of Motion to Dismiss (ECF 12), p. 2. This is an

important point. Not only does Phillips’ Complaint fail to invoke this Court’s subject-matter

jurisdiction, but he has tried to sue the Town of Redkey or its Board or Town Council–and even

its Fire Chief–several times before, alleging the same claim: that the Town of Redkey stole part

of his land.

        In the case of Phillips v. Town of Redkey, Case No. 1:17-CV-224, another case that this

Court dismissed with prejudice, Phillips stated his cause of action, in its entirety, as follows:

“The Redkey Town Board took my land across Railroad St. They are tearing up my apple trees

and stealing my land on other side of street.” Phillips, No. 1:17-CV-224, Complaint, p. 2. And

these two cases are not the only ones Phillips has filed in this Court asserting exactly the same

claim. Defendant Redkey Town Board points out as follows:

        Plaintiff alleges in his Complaint that the defendant “stole my land.” . . . Plaintiff
        has filed at least four lawsuits against the defendant or defendant’s employees or
        agents in the last three years. See Phillips v. Miller, 1:17-CV-19 (N.D. Ind. [filed]
        May 17, 2017); Phillips v. Midstates Concrete, 1:16-CV-296 (N.D. Ind. [filed]
        Oct. 7, 2016); Phillips v. Redkey Town Board, 1:17-CV-[224] (N.D. Ind. [filed]
        May 22, 2017); Phillips v. Young, et al., 1:16-CV-176 (N.D. Ind. [filed] May 23,
        2016). Each of those cases resulted in dismissals pursuant to Rule 12(b)(1) or
        12(b)(6).

Defendant’s Brief in Support (ECF 12), pp. 1-2.1 In fact, Phillips has attempted to sue the Town

of Redkey for this same claim as far back as 2010. In the case of Phillips v. Redkey Town Board,

No. 1:10-CV-160, Phillips tried to sue the Town for the same claim asserted in this case and the



        1
          This is the extent of the Defendant’s argument in support of dismissal, i.e., that Phillips
has been down this road before and his claim in this case suffers the same defects and must be
dismissed for the same reasons as those previous cases. The remainder of Defendant’s brief
recites the standards of review for motions brought under Rule 12(b)(1) and (6). But while the
Defendant’s argument may be brief and unadorned, it is a winning one.

                                                  4
others cited above. See 1:10-CV-160, Complaint (ECF 1), p. 2. Not only that, but the documents

attached to Phillips’ Complaint in that 2010 case reveal that his dispute with the Town of Redkey

over property he claims was wrongfully taken from him was litigated 10 years ago in the Jay

County Superior Court in Phillips v. Redkey Town Board, et al., Cause No. 38D01-0906-CC-

135. Id., pp. 9-17. (Phillips voluntarily dismissed his 2010 federal lawsuit against Redkey five

days after the Town filed a motion to dismiss the case. 1:10-CV-160, Motion to Voluntarily

Dismiss (ECF 11).)

       Phillips also attached documents to his Complaint in the present case, which reference

another (and even older) state court case. Complaint, pp. 4-8. That additional state court case is

Lewellen, et al. v. Consolidated Rail Corporation, Inc., filed in the Montgomery County Circuit

Court as case number 54C01-9406-CP-0187. The documents Phillips provided include a copy of

a court order entered in by the state court in January of 2005. Id. The documents do not mention

Phillips and he does not explain in his Complaint what relevance they have to the present case. It

doesn’t matter, though, because if the basis for his alleged cause of action in this case is claim

that a state court entered an order or judgment that somehow harmed him or that was incorrect,

then this Court’s subject-matter jurisdiction is not invoked, although the Rooker-Feldman

doctrine is. As the Court explained above, “[t]he Rooker-Feldman doctrine requires district

courts to dismiss, for lack of jurisdiction, any request for federal review of a state court’s

decision[.]” Cobbs v. Chiapete, 2019 WL 2157417, at *1.

       Getting back to the Town’s motion to dismiss, it is well taken and will be granted for the

same reasons explained to Phillips in detail in this Court’s orders of August 15, 2017, and

October 2, 2017, in Phillips v. Redkey Town Board, 1:17-CV-224. This Court took pains to


                                                  5
explain to Phillips in those two orders why his claim was not legally viable and did not invoke

this court’s jurisdiction. The Court also cautioned Phillips that if he persisted in filing frivolous

cases and motions he would be subject to sanctions. Undeterred, Phillips filed this lawsuit,

attempting to reassert the same claims against the Defendant that he has tried to assert and failed

at many times over many years in both state and federal court. The Court need not repeat its

discussion or reasoning from its previous orders–history informs that it would be futile to do so

anyway. Regrettably, the Court determines that the only way to get Phillips to stop filing

frivolous, vexatious lawsuits is to impose sanctions to prevent him from doing so.2

       2. Sanctions Imposed Against Plaintiff James L. Phillips.

       As outlined above, James Phillips has filed numerous lawsuits in this Court over the

course of many years. In all of them, he has proceeded pro se. Many of those lawsuits are

duplicative of suits Phillips filed previously, naming the same defendant or defendants and

asserting the same claims. In almost every instance, the Court dismissed Phillips’ lawsuits

because they were legally frivolous, failed to state a claim upon which relief could be granted, or


       2
          As the Court noted at the outset, Phillips responded to the Town’s motion to dismiss by
filing two documents. The first, filed on August 15, 2019, is a handwritten letter to the Court in
which Phillips states that he “want[s] discovery to continue. . . . I think discovery comes before
dismissal[.] . . . This is why I don’t want case dismissed I want discovery to go forward.”
Plaintiff’s Response (ECF 16). The second “response” is a copy of the Defendant’s Motion to
Dismiss, on which Phillips hand wrote comments, including one that reads: “Discovery hasn’t
happen[ed] yet come to court.” Plaintiff’s Response (ECF 17), p. 3. That response also includes a
copy of a lawsuit Phillips filed against the Redkey Town Board on April 7, 2009, in the Jay
County Superior Court, Small Claims Division, case number 38D01-0904-SC-82, in which he
alleged that the Town “owes me $4,200 back rent[.] I want they [sic] off my property as soon as
possible.” Id., p. 6. Phillips does not explain the relevance of this 10-year-old state court
document to the present case. The document does, however, demonstrate that Phillips has sued
the Town of Redkey in both state and federal court over the course of more than a decade,
claiming in each instance that the Town somehow damaged or stole land that Phillips believes he
owns.

                                                   6
failed to allege any cause of action over which this Court had subject matter jurisdiction. In

several instances–this case being one of them–Phillips filed suit against the Town of Redkey,

Indiana, where he resides, or the Redkey Town Board (as here), or some agent or representative

of the Town of Redkey. In each of those cases, Phillips alleged that the Town of Redkey was

liable to him because the Town “stole my land.” Several judges of this Court have entered orders

attempting to explain to Phillips why his cases are legally frivolous or why they fail to invoke

this Court’s subject-matter jurisdiction. Despite these attempts, Phillips continues to file case

after case in this Court. In its order entered on October 2, 2017, in the case of Phillips v. Town of

Redkey, Case No. 1:17-CV-224, this Court ruled as follows: “For the reasons discussed below,

this case is DISMISSED WITH PREJUDICE. Plaintiff James Phillips is CAUTIONED that

if he continues to file baseless or frivolous lawsuits in this Court he may be subject to sanctions.”

Id., p. 1 (emphasis in original). The Court further explained to Phillips as follows:

       In [a previous] order dismissing Phillips’s case, [Chief Judge Springmann] noted
       that “the Plaintiff has previously filed cases within the Northern District and is
       currently pursuing two cases. The Plaintiff’s most recent cases include Phillips v.
       Miller, 1:17-CV-19 (N.D. Ind. May 17, 2017) (dismissed for lack of jurisdiction);
       Phillips v. Clay, 1:16-CV-349 (N.D. Ind. Nov. 9, 2016) (dismissed by stipulation);
       Phillips v. Midstates Concrete, 1:16-CV-296 (N.D. Ind. Oct. 7, 2016) (dismissed
       for lack of jurisdiction); Phillips et. al. v. Jay Randolph Dev. Servs. Inc.,
       1:10-CV-449 (N.D. Ind. Feb. 17, 2017) (dismissed at Plaintiff’s request); Phillips
       v. Redkey Town Bd., 1:17-CV-224 (filed May 22, 2017) . . . ; Phillips v. Young et.
       al., 1:16-CV-176 (filed May 23, 2016). . . . The Plaintiff also filed eight cases in
       the 1990s.” Phillips v. Fullenkamp, No. 1:17-CV-41, Opinion and Order, p. 1, n.
       1. It is troubling that Phillips has become a frequent filer of lawsuits, against a
       host of different defendants and for a host of purported reasons, that lack any basis
       for subject matter jurisdiction in this Court and which contain incomprehensible
       allegations and indiscernible “claims.” This Court’s dockets do not indicate that
       Phillips has ever been reprimanded or sanctioned for filing frivolous or groundless
       lawsuits, but he risks that fate if he continues his pattern. In this case, the Court
       concludes that Phillips’s Amended Complaint fails to invoke this Court’s subject
       matter jurisdiction and must therefore be dismissed with prejudice–the same fate


                                                  7
       he has suffered in several other cases before several other judges of this Court.
       The Court will refrain at this juncture from sanctioning Phillips, but clearly he
       needs to be warned that if he continues to file baseless lawsuits in this Court he
       may be subjected to sanctions, including restrictions on his ability to file lawsuits
       in this Court and monetary penalties. See McCready v. eBay, Inc., 453 F.3d 882,
       892 (7th Cir. 2006).The Court is hopeful that Phillips will heed this warning and
       the imposition of sanctions will not be necessary.

Id., pp. 3-4, n. 2 (citing and discussing Judge Springmann’s Opinion and Order in

Phillips v. Fullenkamp, 1:17-CV-41 (ECF 19, Opinion and Order dismissing case, p. 1, n. 1)).

And in yet another case, Judge DeGuilio wrote as follows:

       Even after the Court struck several of Phillips’s early filings for failing to seek
       specific relief . . . , he has flooded the docket with various other papers. The Court
       has reviewed all of them, but apart from the docket entries mentioned above, these
       papers are filled with unintelligible ramblings that do not appear to seek any kind
       of relief.

Phillips v. Young, et al. 1:17-CV-176. These are just a few examples of the many frivolous

lawsuits Phillips has filed in this Court over the course of more than 20 years. Phillips has been

undeterred by the Court’s repeated admonishments and has continued to burden the Court with

frivolous, baseless and vexatious lawsuits.

        In addition to his many frivolous lawsuits, Phillips has also repeatedly filed frivolous

motions and irrelevant documents. Magistrate Judge Susan Collins has entered orders strongly

admonishing Phillips for filing frivolous pleadings and cluttering the record by submitting

irrelevant documents. “Plaintiff’s filing does not seek relief from this Court, does not relate to a

pending motion before the Court, and does not appear to be a discovery request or a response to a

discovery request. Consequently, the Court DIRECTS the Clerk to Strike the Plaintiff’s filing . . .

as frivolous and CAUTIONS Plaintiff to not file frivolous documents in the future.” Court Order,




                                                  8
Phillips v. Lorrison, 1:19-CV-204 (ECF 15).3 Phillips has not heeded the Magistrate’s stern

warnings either, and continues to file all sorts of documents, letters, and purported discovery

requests in this and other cases. Even in this case, and after he received the above-referenced

admonishments from the Court, Phillips submitted frivolous filings. So, Magistrate Judge Collins

warned him again in an order entered on September 12, 2019 (ECF 19) (“[T]he Court DIRECTS

the Clerk to STRIKE Plaintiff’s filing . . . as frivolous and reiterates its ADMONISHMENT to

Plaintiff to STOP making frivolous filings. See Walton v. U.S. Steel Corp., 2010 WL 3526263, at

*2 (N.D. Ind. Sept. 3, 2010) (“[E]ven as a pro se litigant, the Plaintiff is required to follow the

Federal Rules of Civil Procedure and the District Court’s Local Rules, and he is not excused

from complying with his responsibilities as a plaintiff.”).

       Enough is enough. District courts have the authority to impose sanctions on litigants who

file frivolous cases and motions, which burden the Court and the defendants named in those

suits. Sanctions are a last resort and as a general rule this Court is reluctant to impose them. But

there are instances, and this is certainly one of them, when sanctions are necessary. As this Court

explained in another case:

       Something must be done, because the Plaintiff’s conduct is wasting limited
       judicial resources. “Abusers of the judicial process are not entitled to sue and
       appeal without paying the normal filing fee–indeed, are not entitled to sue and
       appeal, period. Abuses of process are not merely not to be subsidized; they are to
       be sanctioned.” Free v. United States, 879 F.2d 1535, 1536 (7th Cir. 1989).
       “Federal courts have both the inherent power and constitutional obligation to
       protect their jurisdiction from conduct which impairs their ability to carry out
       Article III functions.” In re McDonald, 489 U.S. 180, 185 n.8 (1989) (quoting In
       re Martin-Trigona, 737 F.2d 1254, 1261 (2nd Cir. 1984)). A district judge has the
       power to enjoin frequent litigators from the continued filing of frivolous suits and


       3
        This Court’s order dismissing Phillips v. Lorrison, 1:19-CV-204, is being entered on the
same date as this order.

                                                  9
       motions. In re Chapman, 328 F.3d 903, 905-06 (7th Cir. 2003). Therefore, the
       Plaintiff will be fined $500.00 in each case, and restricted until he has paid the
       fines.

Holland v. Lake Cty. Mun. Gov’t, 2016 WL 10599511, at *1 (N.D. Ind. Dec. 5, 2016) (italics

added). A sister court, dealing with a recalcitrant litigant, held as follows:

       [T]he court concludes that Smith’s conduct in filing numerous unfocused
       complaints with overlapping, duplicative claims qualifies as vexatious. In that
       respect, the court has already admonished Smith to “proceed with care” when
       considering whether to pursue his many lawsuits. See Order dated January 30,
       2013, Case No. 12-cv-633 (dkt. # 13). Having failed to heed that admonition,
       Smith is warned that he risks additional sanctions, including monetary penalties, if
       he continues to abuse scarce judicial resources with vague, repetitive filings of
       dubious merit. See United States v. Robinson, 251 F.3d 594, 595 (7th Cir. 2001)
       (answering the question of what to do with a litigant who inundates the court with
       frivolous motions, imposing costs in time and paperwork on the court and its staff
       and delaying the disposition of meritorious matters and motions).

Smith v. Gleason, 2013 WL 6238488, at *8 (W.D. Wis. Nov. 27, 2013). And yet another court

imposed sanctions on a litigant and explained its actions as follows:

       Enough is enough. Plaintiff’s pattern of conduct demonstrates that he has no
       compunction for filing meritless and disrespectful pleadings. His cavalier
       response to the Show Cause Order convinces the Court that sanctions are
       necessary in order to prevent further frivolous and harassing filings in this Court.
       The Court is also persuaded that monetary sanctions alone are unlikely to deter
       future misconduct. Accordingly, Plaintiff will be sanctioned with a fine and a
       filing ban as set forth in the Disposition below.

Tidwell v. Clendenin, 2017 WL 3437469, at *3 (S.D. Ill. Aug. 10, 2017), dismissed, 2017 WL

9291894 (7th Cir. Nov. 14, 2017), and appeal dismissed, 2018 WL 1586475 (7th Cir. Jan. 10,

2018). “[A] court may impose sanctions on a party for making arguments or filing claims that are

frivolous, legally unreasonable, without factual foundation, or asserted for an improper purpose.

In particular, a frivolous argument of claims is one that is ‘baseless and made without a

reasonable and competent inquiry.’” Fries v. Helsper, 146 F.3d 452, 458 (7th Cir. 1998) (quoting


                                                  10
Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1362 (9th Cir. 1990)). Sklyarsky v.

Harvard Maint., Inc., 2014 WL 3509485, at *9 (N.D. Ill. July 15, 2014), aff’d sub nom.

Sklyarsky v. Means-Knaus Partners, L.P., 777 F.3d 892 (7th Cir. 2015). And yet another court

explained as follows:

       Federal courts have the inherent power–and obligation–to protect their jurisdiction
       from conduct that impairs the functions of Article III courts. Murray v. Bush, No.
       06-C-0781, slip op. at 3 (E.D. Wis. filed Aug. 1, 2008) (Randa, C.J.) (citing
       Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995) ); see In re
       Davis, 878 F.2d 211, 212 (7th Cir. 1989). To stop a litigant’s abuse of the court
       system, the court may impose monetary sanctions against a frequent filer of
       frivolous litigation. See Montgomery v. Davis, 362 F.3d 956, 957 (7th Cir. 2004);
       Murray, No. 06-C-0781, slip op. at 4. Alternatively, the court may bar the litigant
       from filing future cases or documents. Mack, 45 F.3d at 186; Murray, No.
       06-C-0781, slip op. at 4-5.

Hoeft v. Dommisse, 2009 WL 10709632, at *3 (E.D. Wis. Apr. 14, 2009), aff’d, 352 F. App’x 77

(7th Cir. 2009).

       Phillips has filed 17 cases in this Court over the last 20 years, eight of those in the last

three years. His cases all have been dismissed and several judges of this Court have warned

Phillips about his repeated frivolous filings and that he would be subject to sanctions if he

continued to burden the Court with such filings. The repeated admonishments have had no effect

and so sanctions are necessary and warranted.

       The Court hereby adopts and implements “the narrowly tailored injunction aimed at

stopping [a plaintiff] from filing frivolous and harassing litigation that was entered in the

Southern District of Indiana and affirmed by the Seventh Circuit.” Srivastava v. Daniels, 2010

WL 2539451, at *7-8 (N.D. Ind. June 14, 2010), aff’d, 409 F. App’x 953 (7th Cir. 2011); see

also In re Davis, 878 F.2d 211 (7th Cir. 1989). This injunction will ensure that Phillips has



                                                 11
legitimate access to the courts while preventing him from pursuing frivolous claims.

Accordingly, the Court rules as follows:

The Clerk of the Court is ORDERED that for any new or removed complaint filed by James L.

Phillips in any division of this Court, the Clerk shall do the following:

          1) Whenever James L. Phillips proffers a document for filing, the Clerk shall accept the

papers, stamp them “received” (rather than “filed”), and forward them to the undersigned judge

for review.

          2) The Court will examine any documents tendered by Phillips and determine whether

they should be filed. The Court will deny leave to file the documents if they are merely

duplicative of matters already litigated or currently pending or are legally frivolous.

          3) If the Court enters an order denying leave to file the materials, the Clerk shall retain the

order and a copy of the materials in a miscellaneous file captioned “In Re: James L. Phillips” and

mail a copy of the order to Phillips.

          4) If the Court enters an order granting leave to file the materials, the Clerk shall cause

the materials to be stamped “filed” as of the date of the order and shall assign the case in the

manner provided by local rules. The Clerk shall also mail a copy of the order to Phillips.

          5) This screening requirement shall not apply to filings in cases already pending in this

Court as of this date, nor to filings appealing this order, nor to petitions for a writ of habeas

corpus.

          6) This Order may be modified as equity requires.

          7) This Order shall expire on October 22, 2022, without further order of this Court, but if

the Order does not accomplish its intended purpose, the Court may consider modifying or


                                                    12
extending the Order.

        8) The Court imposes a monetary sanction against James L. Phillips in the amount of

$500.00, to be paid in full to the Clerk of the Court on or before December 22, 2019. This

monetary sanction is imposed as a result of Phillips’ repeated frivolous filings and to act as a

further deterrent to future baseless or vexatious filings by this litigant.

        As stated, district courts have the discretion and authority to sanction litigants who

repeatedly file frivolous or vexatious lawsuits. The Seventh Circuit Court of Appeals has

affirmed sanction orders entered by district courts so long as they are tailored to prevent future

abusive filings without completely denying the offending litigant access to the courts when

warranted :

        [T]he right of access to federal courts is not absolute. In re Chapman, 328 F.3d at
        905; see also United States ex rel. Verdone v. Cir. Ct. for Taylor County, 73 F.3d
        669, 674 (7th Cir. 1995). Courts have ample authority to curb abusive filing
        practices by imposing a range of restrictions. See In re Anderson, 511 U.S. 364,
        365-66, 114 S.Ct. 1606, 128 L.Ed.2d 332 (1994); Baum [v. Blue Moon Ventures,
        LLC], 513 F.3d [181 at] 187 [5th Cir. 2008]; Andrews v. Heaton, 483 F.3d 1070,
        1077 (10th Cir. 2007); Support Sys. Int'l v. Mack, 45 F.3d 185, 186 (7th Cir.
        1995); In the Matter of Davis, 878 F.2d 211, 212 (7th Cir. 1989); Procup v.
        Strickland, 792 F.2d 1069, 1071 (11th Cir. 1986). A filing restriction must,
        however, be narrowly tailored to the type of abuse, see Miller [v. Donald], 541
        F.3d [1091]at 1096-1100 [11th Cir; 2008]; Andrews, 483 F.3d at 1077; Support
        Sys. Int’l, 45 F.3d at 186, and must not bar the courthouse door absolutely, see
        Ortman v. Thomas, 99 F.3d 807, 811 (6th Cir. 1996); Davis, 878 F.2d at 212;
        Procup, 792 F.2d at 1071. Courts have consistently approved filing bars that
        permit litigants access if they cease their abusive filing practices. See Molski v.
        Evergreen Dynasty Corp., 500 F.3d 1047, 1061 (9th Cir. 2007), cert. denied, 555
        U.S. 1031, 129 S.Ct. 594, 172 L.Ed.2d 455 (2008) (upholding order that
        prevented plaintiff from filing complaints under the ADA without prior approval
        from district court); Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1299 (11th
        Cir. 2002) (approving district court’s order that enjoined plaintiff from filing suits
        against a particular defendant without first obtaining leave from court); Davis, 878
        F.2d at 212-13 (upholding order restricting plaintiff from filing any suit without
        permission from district court); see also Support Sys. Int’l, 45 F.3d at 186 (noting


                                                   13
       that “perpetual orders are generally a mistake” and enjoining plaintiff, with some
       exceptions, from filing papers until he paid sanctions).

Chapman v. Exec. Comm. of U.S. Dist. Court for N. Dist. of Illinois, 324 F. App’x 500, 502-03

(7th Cir. 2009).

       Due to Phillips’ track record of filing frivolous cases, pleadings and motions in this

Court, and pursuant to this Court’s authority as set forth in the cases cited above, the Court

imposes the above-enumerated sanctions against him.

                                         CONCLUSION

       For the reasons explained above, the Motion to Dismiss filed by Defendant Redkey Town

Board (ECF 11) is GRANTED and this case is DISMISSED WITH PREJUDICE. The Court

hereby SANCTIONS Plaintiff James L. Phillips as set forth above. The Clerk of the Court is

instructed to distribute a copy of this Opinion and Order to all the Judges and Magistrate

Judges in this District.



       Date: October 22, 2019.


                                                                             /s/ William C. Lee
                                                                             William C. Lee, Judge
                                                                                U.S. District Court
                                                                        Northern District of Indiana




                                                 14
